DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 was filed after the mailing date of the application on January 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see p. 7, 2nd and 3rd paragraphs, filed March 22, 2021, with respect to objection and 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The objection to the specification and the 35 U.S.C. 101 rejection of Claim 15 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-5 and 8-15 have been considered but are moot because new grounds of rejection are made in view of Nguyen Kim (US 20160231134A1).
Applicant argues that nowhere in the discussion associated with the rejection of Claim 1 does the Examiner cite textual support for the content that any combination of Ganick (US008947513B2), Dayal (US009576460B2), and Gurevich (US 20120224060A1) suggests (1) wherein the location where to position the information in the image is further dependent on a physical parameter of the device, and (2) wherein the physical parameter is one of…a usage of the device (p. 8, 2nd
In reply, the Examiner points out that now-canceled Claim 7 recited “wherein the physical parameter is one of: a location of the device, a velocity of the device, an orientation of the device, and a usage of the device.”  Thus, the physical parameter did not have to comprise a usage of the device.  Claim 1 has now been amended so that the physical parameter has to comprise a usage of the device.  Thus, amended Claim 1 is different from now-canceled Claim 7.  The rejection of Claim 1 cited paragraph [0046] of Gurevich.  The Examiner will give a further explanation to clarify.  Gurevich teaches HUD shows a column of light that appears to the driver to rise vertically from the road defect.  In order to highlight the defect and bring it to the attention of the driver, by altering the projector image, this shape will appear to move to remain superimposed on the defect as the motor vehicle travels [0046].  Thus, the position of the column of light is further dependent on the location of the device.  Thus, Gurevich teaches wherein the location where to position the information in the image is further dependent on a physical parameter (location) of the device [0046].  New grounds of rejection are made in view of Nguyen Kim to teach that the physical parameter comprises a usage of the device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganick (US008947513B2), Dayal (US009576460B2), Gurevich (US 20120224060A1), and Nguyen Kim (US 20160231134A1).
As per Claim 1, Ganick teaches a device (103) comprising:  a detector for recording the image, the image comprising a light source (101) (in order for a mobile device 103 to receive information from the LED light source 101 it has an embedded sensor which is used to receive the incoming light 102 signals, one such sensor is a camera, sensor can capture image frames that can later be analyzed to determine if a light source is providing information through light, col. 6, lines 32-41), wherein a lighting characteristic of the light source comprises a code (701) indicative of the information and the location of the device, wherein the location is defined as a position relative to a position of the light source in the image (information 401 describes the encoded information that is transmitted by the LED light source 101, the information 401 is contained in a packet, the data 403 portion of the information packet can include unique ID codes 701, the ID code can include location information in the ID code that provides a general indication of geographical location of the light, col. 10, lines 48-59; with the relative positions of lights 101a-101c known, the mobile device 103 can use photogrammetry to calculate its position, relative to the light sources, col. 7, lines 58-61); a processor arranged for processing the image to retrieve the code (col. 6, lines 32-41; col. 10, lines 48-59), retrieving the information indicated by once the mobile device has acquired a unique ID code 701 from the light, it uses this information to query a database 802 for additional information, this information can come in many forms, and is used to create a more personalized experience for the user, this local experience is used for location aware mobile computing, and augmented reality applications, accelerometer position information can be used in conjunction with light source based position to offer augmented reality or location aware content that relevant to the device’s position, the relevant content can be displayed to augment what is being displayed on the mobile device or the display can provide relevant information, col. 19, lines 31-39, 51-56), retrieving the location indicated by the code (col. 10, lines 48-59; col. 7, lines 58-61), processing the image into a processed image by putting the information in the image; an image rendering device for rendering the processed image (col. 19, lines 54-56).
	However, Ganick does not teach that the device is for positioning information at a location in an image, and the location is the location where to position the information in the image, wherein the location is defined as a position relative to a position of the light source; retrieving the location indicating by the code, processing the image into the processed image by positioning the information at the location in the image.  However, Dayal teaches a detector for determining that the device (100) is at the current location where there is hazard information associated with the current location (processor 111 may compare the detected current location of the wearable smart device 100 to the database to determine if potential hazards exist at the current location of the wearable smart device 100, col. 12, lines 12-16).  Since Ganick teaches wherein the location of the device is defined as a position relative to a position of the light source in the image (col. 10, lines 48-59; col. 7, lines 58-61); and retrieving the location of the device indicated by the code (col. 10, lines 48-59; col. 7, lines 58-61), this teaching from Dayal can be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganick so that the location of the device is defined as a position relative to a position of the light source in the image; and retrieving the location of the device indicated by the code; and determining that this location of the device is at the current location where there is hazard information associated with the current location because Dayal suggests that this way, the user is made aware of potential hazards and then is able to avoid the hazards (col. 12, lines 12-16).
	However, Ganick and Dayal do not teach that the device is for positioning information at a location in an image, and the location is the location where to position the information in the image, wherein the location is defined as a position relative to a position of the light source; retrieving the location indicating by the code, processing the image into the processed image by positioning the information at the location in the image; wherein the location where to position the information in the image is further dependent on a physical parameter of the device.  However, Gurevich teaches a device for positioning information at a location in an image (HUD shows a column of light that appears to the driver to rise vertically from the road defect, in order to highlight the defect and bring it to the attention of the driver, by altering the projector image, this shape will appear to move to remain superimposed on the defect as the motor vehicle travels, [0046]), the device comprising:  a detector for indicating the information and the location where to position the information in the image (obstacles such as road defects are detected based on analysis of image data, [0004], [0046]); a processor arranged for processing the image into a processed image by positioning the information at the location in the image; an image rendering device for rendering the processed image [0046].  Gurevich teaches HUD shows a column of light that appears to the driver to rise vertically from the road defect.  In order to highlight the defect and bring it to the attention of the driver, by altering the projector image, this shape will appear to move to remain superimposed on the defect as the motor vehicle travels [0046].  Thus, the position of the column of light is further dependent on the location of the device.  Thus, Gurevich teaches wherein the location where to position the information in the image is further dependent on a physical parameter (location) of the device [0046].  Since the combination of Ganick and Dayal teaches that the location of the device is defined as a position relative to a position of the light source in the image; and retrieving the location of the device indicated by the code; and determining that this location of the device is at the current location where there is hazard information associated with the current location, this teaching from Gurevich can be implemented into the combination of Ganick and Dayal so that the location where to position the information in the image is based on determining that there is hazard information associated with the current location of the device, and that current location of the device is defined as a position relative to the position of the light source in the image; retrieving the location of the device indicated by the code, and determining that this location of the device is at a current location where there is hazard information associated with the current location, and based on that hazard information, determining the location where to position in the information in the image, processing the image into a processed image by positioning the information at that location in the image, wherein the location where to position the information in the image is further dependent on a physical parameter (location) of the device.  Thus, the combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganick and Dayal so that the device is for positioning information at a location in an image, and the location is the location where to position the information in the image, wherein the location is defined as a position relative to a position of the light source; retrieving the location indicating by the code, processing the image into the processed image by positioning the information at the location in the image, wherein the location where to position the information in the image is further dependent on a physical parameter of the device because Gurevich suggests that this way, chances are improved that the driver will be alerted to the danger and steer to avoid the defect [0046].
However, Ganick, Dayal, and Gurevich do not teach the physical parameter comprising a usage of the device.  However, Nguyen Kim teaches that there is a usage of the device for previewing an animated rendering a plurality of upcoming turns while the vehicle is stopped prior to actually driving and making those turns [0003-0004], and there is a usage of the device for while the vehicle is moving.  When the usage of the device is for while the vehicle is moving, it displays a still image of the selected turn, such as frame 24a in isolation [0017].  When the usage of the device is for previewing the upcoming turns while the vehicle is stopped, it displays the 3D animated preview 24 including all of the image frames 24a-d [0004, 0016].  As shown in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganick, Dayal, and Gurevich to include the physical parameter comprising a usage of the device because Nguyen Kim suggests that where a vehicle is in motion, it is unsafe or distracting to display 3D animated preview because the vehicle driver is focused on driving and does not want to be interrupted by 3D animated preview [0033].
12.	As per Claim 2, Ganick teaches wherein the processor is arranged for retrieving the location indicated by the code (701) by accessing a database (802) comprising a list indicating locations corresponding to codes; and retrieving the location corresponding to the code from the list in the database (mobile device 103 receiving identification information 102a-102c from multiple LED light sources 101a-101c, each light source is transmitting its own unique piece of information, in order to identify its position, the mobile device 103 can then use the received information to access a database 802 containing information about the relative positions of the LED light sources 101a-101c, col. 7, lines 47-54; col. 10, lines 48-59; col. 7, lines 58-61).
13.	As per Claim 3, Ganick teaches wherein the processor is arranged for retrieving the location indicated by the code (701) by processing the code; wherein the location is comprised within the code (col. 10, lines 48-59; col. 7, lines 58-61).
14.	As per Claim 4, Ganick teaches wherein the information comprises at least one of:  navigation information, touristic information, advertorial information, communication information, and device information (col. 19, lines 35-39, 51-56; user based content 1203 refers to content that is dependent on user criteria, for instance, a male user might receive different advertisements than a female would, col. 16, lines 29-33).
15.	As per Claim 10, Claim 10 is similar in scope to Claim 1, except that Claim 10 is directed to a system comprising the device according to Claim 1, and the light source.  Ganick teaches a system comprising the device, and the light source (col. 6, lines 32-41).  Thus, Claim 10 is rejected under the same rationale as Claim 1, along with this additional teaching from Ganick.
16.	As per Claims 11-13, these claims are similar in scope to Claims 1-3 respectively, and therefore are rejected under the same rationale.
17.	As per Claim 15, Ganick teaches a non-transitory computer-readable medium comprising computer program code that, when executed on one or more processors, is configured to perform the method (mobile device 103 can include a module, memory in order to capture and analyze light received from light sources, analyze the image frames captured by the sensor by using the module, the module can be logic implemented in any combination of hardware and software, the logic can be stored in memory and run by processor to modify the images and analyze the images to determine information encoded in the light of light sources, the module can also be used to receive content and other information related to the position of the mobile device and to provide this content to the mobile device, col. 6, lines 42-57).
18.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganick (US008947513B2), Dayal (US009576460B2), Gurevich (US 20120224060A1), and Nguyen Kim (US 20160231134A1) in view of Shuster (US 20150279022A1).
Ganick, Dayal, Gurevich, and Nguyen Kim are relied upon for the teachings as discussed above relative to Claim 1.  
a label “red” can be overlaid over a red traffic light, [0081], improve vision with augmented reality overlays, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganick, Dayal, Gurevich, and Nguyen Kim so that the location is defined as a position in the image coinciding with the position of the light source in the image because Shuster suggests that this way, a color-blind person can determine the color of a traffic light [0081].
19.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganick (US008947513B2), Dayal (US009576460B2), Gurevich (US 20120224060A1), and Nguyen Kim (US 20160231134A1) in view of Roth (US 20150331238A1).
Ganick, Dayal, Gurevich, and Nguyen Kim are relied upon for the teachings as discussed above relative to Claim 1.
However, Ganick and Dayal do not teach wherein the location is defined as a position relative to an edge of the image rendering device.  However, Gurevich teaches ensuring that the driver sees the road defect [0046].  This would be obvious for the reasons given in the rejection for Claim 1.
However, Ganick, Dayal, Gurevich, and Nguyen Kim do not teach wherein the location is defined as a position relative to an edge of the image rendering device.  However, Roth teaches moving the text from the center to the lower edge of the image, so that surroundings can be observed unobstructed by the driver [0079], to enable a largely unobstructed view of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganick, Dayal, Gurevich, and Nguyen Kim so that the location is defined as a position relative to an edge of the image rendering device because Roth suggests that this way, the surroundings can be observed unobstructed by the driver so that the driver can drive more safely [0079].
20.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganick (US008947513B2), Dayal (US009576460B2), Gurevich (US 20120224060A1), and Nguyen Kim (US 20160231134A1) in view of Shuster (US 20150279022A1) and Musumeci (US 20080010134A1).
21.	As per Claim 9, Ganick, Dayal, Gurevich, and Nguyen Kim are relied upon for the teachings as discussed above relative to Claim 1.
However, Ganick, Dayal, Gurevich, and Nguyen Kim do not teach wherein processing the image into a processed image comprises positioning navigation information at the location in the image, wherein the location is defined as a position in the image coinciding with the position of the light source in the image.  However, Shuster teaches that in one example, a label “red” can be overlaid over a red traffic light [0081].  Thus, a label “green” can be overlaid over a green traffic light, which indicates to the driver that he should drive through the traffic light, and thus this is navigation information.  Thus, Shuster teaches wherein processing the image into a processed image comprises positioning navigation information at a location in the image, 
However, Ganick, Dayal, Gurevich, Nguyen Kim, and Shuster do not teach wherein the light source is part of street lighting infrastructure.  However, Musumeci teaches an advertising display attached to a street light [0010].  Since Ganick teaches augmented reality content that is advertisements (col. 19, lines 35-39, 51-56; col. 16, lines 29-33), and Shuster teaches positioning augmented reality content at a position in the image coinciding with the position of the light source in the image [0081, 0033], the combination of Ganick, Shuster, and Musumeci teaches positioning augmented reality content at a position in the image coinciding with the position of the light source in the image, and wherein the light source is part of the street lighting infrastructure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ganick, Dayal, Gurevich, Nguyen Kim, and Shuster so that the light source is part of street lighting infrastructure because Musumeci suggests that it is well-known in the art to position information on a traffic light or a street light because then people are likely to see the information [0010].
22.	As per Claim 14, Claim 14 is similar in scope to Claim 9, and therefore is rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






JH
/JONI HSU/Primary Examiner, Art Unit 2611